69 F.3d 541
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.William W. GRAHAM;  Helen M. Graham, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 95-1396.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 30, 1995.Filed Nov. 8, 1995.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
William W. and Helen M. Graham, husband and wife, appeal from the tax court's1 redetermination of their federal income tax liability for the years 1986 and 1987.  Having carefully reviewed the record and the parties' briefs, we reject the Grahams' arguments on appeal and affirm the judgment of the tax court.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable David Laro, United States Tax Court Judge